DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 16 April 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-10 have been amended.
Claims 1-11 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 101
Applicant’s remarks, see Page(s) 7-9, filed 30 November 2021, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, but are not persuasive.
Applicant submits that the claims are integrated into a practical solution, because the claims are directed to an improvement in the technical field of automated car-sharing (Applicant’s Remarks: pgs. 7-9).
Examiner respectfully disagrees, as the claim limitations are not indicative of integration into a practical application, such as an improvement to the functioning of a computer or other technical field, as considered below in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. In particular, an improvement in the judicial exception itself is not an improvement in technology. Applicant’s improvement in this case, at most, improves user 
Furthermore, as analyzed below in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-11 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

35 U.S.C. § 103
Applicant’s remarks, see Page(s) 9-10, filed 30 November 2021, with respect to the 35 U.S.C. § 103 rejections of claims 1-11, have been fully considered, but are moot in view of the new grounds of rejection provided below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 9, and 10 recite(s) a system and series of steps for making reservations for users to rent vehicles, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘receive…a use reservation for a vehicle’; ‘register the use reservation’; ‘deliver key information for using the vehicle’; ‘determine…that an owner of the vehicle…requires a replacement vehicle’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a first storage’, ‘a second storage’, ‘a processor’, ‘a user terminal’, ‘a mobile terminal’, ‘a non-transitory computer-readable medium’. The additional elements are recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-8 and 11 further recite(s) the system and series of steps for making reservations for users to rent vehicles, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.


As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception, transmission, and storage of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.
The generic functions of storing received data in memory are considered to be well‐understood, routine, and conventional elements previously known to the industry, because ‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-11 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jameel (U.S. Pre-Grant Pub. No. 20130321178), in view of Meyer (U.S. Pre-Grant Pub. No. 20170147951), in further view of Puente (U.S. Pre-Grant Pub. No. 20150206206).
In regards to claim 1, Jameel teaches the following limitations:
A car-sharing system for a car-sharing service in which a plurality of vehicles are shared to be used among a plurality of users (Jameel: ¶5-9 disclose of a vehicle sharing system that allows users to rent vehicles from rental companies and/or private owners),
the car-sharing system comprising: a first storage configured to store vehicle schedule information on respective use schedules of the plurality of vehicles; a second storage configured to store parking station schedule information on respective use schedules of a plurality of parking stations arranged in advance for parking the vehicles (Jameel: ¶47, ¶62-65, ¶91, ¶175-176 disclose of a car sharing service wherein the system may store vehicle schedule information and location/zone schedule information in a plurality of memory storage);
a processor programmed to: based on the vehicle schedule information and the parking station schedule information, receive, from a user through a user terminal, a use reservation for a vehicle from among the plurality of vehicles available at a parking station in a vicinity of a departure location of the user during a period desired by the user, and for a parking station from among the plurality of parking stations located in a vicinity of a destination location of the user at which the vehicle can be returned at a time desired by the user (Jameel: ¶39 & ¶48-49 disclose that a user may provide a vehicle use request, via their mobile device, wherein the request corresponds to timeframe that a vehicle is available for pickup nearby the user’s location and able to be dropped off nearby a user’s destination), and
register the use reservation in the vehicle schedule information in the first storage and in the parking station schedule information in the second storage (Jameel: ¶110-111 disclose registering the reservation in the central database);
deliver key information for using the vehicle corresponding to the use reservation registered in the vehicle schedule information, to a mobile terminal of the user corresponding to the use reservation (Jameel: ¶119-120, ¶124-125, ¶128, & ¶131-132 disclose delivering key information to a user’s mobile device corresponding to the reservation and the vehicle, to allow the user to unlock and use the vehicle).

Although Jameel teaches of a vehicle sharing system that allows users to rent vehicles (Jameel: ¶5-9), Jameel does not explicitly state that the system may determine that the vehicle owner needs a vehicle reservation, based on schedule information.
However, Meyer  teaches determine, based on preset schedule information, that an owner of the vehicle or a person connected with the owner requires a replacement vehicle when the vehicle is subject to the use reservation (Meyer: ¶12, ¶39, ¶44, ¶71, ¶74, ¶101-102 disclose of a system configured to reserve a vehicle usage, based on a user’s calendar information).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transportation reservation system, as taught by Meyer, into the system and method of Jameel. One of ordinary skill in the art would have been motivated to make this modification in order to “book transportation automatically so that the user may experience less stress and spend less time making travel arrangements” (Meyer: ¶52).

Although Jameel teaches of a vehicle sharing system that allows users to rent vehicles (Jameel: ¶5-9), Jameel does not explicitly state that the system may create a use 
However, Puente teaches make a second use reservation, with respect to a period registered in the vehicle schedule information for the owner of the vehicle or the person connected with the owner to use the vehicle, for the replacement vehicle, the replacement vehicle being different from the vehicle from among the plurality of vehicles, and for a predetermined parking station from among the plurality of parking stations at which said replacement vehicle can be returned within the period (Puente: ¶98-100 disclose of a vehicle sharing system wherein users are able to swap vehicles with other users. A user may receive a vehicle swap/trade request and upon approval of the request, the system may reserve another vehicle for the owner to use while their vehicle is being used by another user.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle sharing system, as taught by Puente, into the system and method of Jameel and Meyer. One of ordinary skill in the art would have been motivated to make this modification in order to “effectively facilitate subleasing or subletting of a user's vehicle to another user” (Puente: ¶100).

Jameel goes on to teach:
register the second use reservation in the vehicle schedule information in the first storage and in the parking station schedule information in the second storage (Jameel: ¶110-111 disclose registering reservations in the central database); and
deliver key information for using said replacement vehicle to a mobile terminal of the owner of the vehicle or the person connected with the owner (Jameel: ¶119-120, ¶124-125, ¶128, & ¶131-132 disclose delivering key information to a user’s mobile 

In regards to claim 2, Jameel, Meyer, and Puente teach the car-sharing system of claim 1. Jameel further teaches wherein the processor makes the second use reservation, with respect to the period registered in the vehicle schedule information for the owner of the vehicle or the person connected with the owner to use the vehicle, for a vehicle that is parked at a parking station in the vicinity of a home location of the vehicle as said replacement vehicle, and for a parking station in the vicinity of the home location of the vehicle as the predetermined parking station (Jameel: ¶11, ¶39, ¶46, ¶48-49, ¶55 disclose that a user may provide a vehicle use request, via their mobile device, wherein the request corresponds to timeframe that a vehicle is available for pickup nearby the user’s location and able to be dropped off nearby a user’s destination); and registers the second use reservation in the vehicle schedule information in the first storage and in the parking station schedule information in the second storage (Jameel: ¶110-111 disclose registering the reservation in the central database).

In regards to claim 3, Jameel, Meyer, and Puente teach the car-sharing system of claim 2. Jameel further teaches wherein the processor changes, in response to a request from a user terminal corresponding to the owner of the vehicle or the person connected with the owner, said replacement vehicle of the second use reservation having been registered in the vehicle schedule information with respect to the period for the owner of the vehicle or the person connected with the owner to use the vehicle, to another replacement vehicle being parked in the parking station in the vicinity of the departure location different from the home location of the vehicle during the period (Jameel: ¶112-113 

In regards to claim 4, Jameel, Meyer, and Puente teach the car-sharing system of claim 2. Jameel further teaches wherein the processor changes, in response to a request from a user terminal corresponding to the owner of the vehicle or the person connected with the owner, the predetermined parking station of the second use reservation having been registered in the parking station schedule information with respect to the period for the owner of the vehicle or the person connected with the owner to use the vehicle, to a parking station in the vicinity of the destination location different from the home location of the vehicle (Jameel: ¶112 discloses that a user may request to change or cancel a use reservation, therefore, changing the pickup and drop off locations corresponding to the use reservation).

In regards to claim 5, Jameel, Meyer, and Puente teach the car-sharing system of claim 1. Jameel further teaches wherein the processor makes the second use reservation, in response to a request from a user terminal corresponding to the owner of the vehicle or the person connected with the owner, with respect to the period registered in the vehicle schedule information for the owner of the vehicle or the person connected with the owner to use the vehicle, for a vehicle being parked at the parking station in the vicinity of the departure location specified in the request as said replacement vehicle, and for a parking station in the vicinity of the destination location specified in the request as the predetermined parking station (Jameel: ¶39 & ¶48-49 disclose that a user may provide a vehicle use request, via their mobile device, wherein the request corresponds to timeframe that a vehicle is available for pickup nearby the user’s location and able to be dropped off nearby a user’s destination); and registers the second use reservation in the vehicle schedule information in the first storage and in the parking station schedule information in the second storage (Jameel: ¶110-111 disclose registering the reservation in the central database).

In regards to claim 6, Jameel, Meyer, and Puente teach the car-sharing system of claim 1. Jameel further teaches wherein the processor makes the second use reservation, with respect to the period registered in the vehicle schedule information for the owner of the vehicle or the person connected with the owner to use the vehicle, for a vehicle being parked at the parking station in the vicinity of the departure location registered in advance as said replacement vehicle, and for a parking station in the vicinity of the destination location registered in advance as the predetermined parking station (Jameel: ¶39 & ¶48-49 disclose that a user may provide a vehicle use request, via their mobile device, wherein the request corresponds to timeframe that a vehicle is available for pickup nearby the user’s location and able to be dropped off nearby a user’s destination); and registers the second use reservation in the vehicle schedule information in the first storage and in the parking station schedule information in the second storage (Jameel: ¶110-111 disclose registering the reservation in the central database).

In regards to claim 7, Jameel, Meyer, and Puente teach the car-sharing system of claim 1. Jameel further teaches wherein the plurality of parking stations include parking stations corresponding to home locations of at least some of the plurality of vehicles registered in advance (Jameel: ¶11, ¶46 & ¶55).

In regards to claim 8, Jameel, Meyer, and Puente teach the car-sharing system of claim 1. Jameel further teaches wherein the processor prioritizes, when registering in the vehicle schedule information in the first storage and in the parking station schedule information in the second storage, a use reservation with respect to the period for the owner of the vehicle or the person connected with the owner to use the vehicle, over a use reservation received from the user terminal of the user (Jameel: ¶87, ¶113 discloses that the system may factor in a priority level when making the use reservations).

In regards to claim 9, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 9.

In regards to claim 10, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 10.

In regards to claim 11, Jameel, Meyer, and Puente teach the method of claim 10. Jameel further teaches A non-transitory computer-readable recording medium having an information processing program stored thereon for causing the information processing apparatus to execute the information processing method (Jameel: ¶178).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628